Exhibit 10.1

FULFILLMENT AGREEMENT

This Fulfillment Agreement (the “Agreement”) is dated and effective as of the
20th day of March, 2007 (the “Effective Date”) by and between CYBEX
INTERNATIONAL, INC (“Cybex”), a New York corporation, with its principal offices
at 10 Trotter Drive, Medway, Massachusetts, and eNOVA GROUP LIMITED LIABILITY
COMPANY, a Washington limited liability company (hereinafter referred to as
“eNOVA”), with its principal place of business at 6505 N.E. Sundance Lane,
Bainbridge Island, Washington 98110, and the Persons listed on Schedule A
attached hereto (each hereinafter referred to as a “Principal” and,
collectively, as “Principals”), each having an address at 6505 N.E. Sundance
Lane, Bainbridge Island, Washington 98110.

W I T N E S S E T H

WHEREAS, Cybex is in the business of developing, manufacturing, marketing and
selling fitness equipment and related products (collectively “Cybex Fitness
Equipment”); and

WHEREAS, eNOVA is in the business of acquiring and exploiting intellectual
property related to health fitness equipment, including without limitation new
product engineering and designs, and marketing concepts for the same
(collectively, “eNOVA Technology”); and

WHEREAS, the Principals own all of the outstanding equity interests of eNOVA;
and

WHEREAS, on the date hereof, Cybex has acquired eNOVA’s rights to a line of
strength products which is in a preliminary stage of development and which it is
contemplated will utilize a new method of load management known as Dynamic Load
Management™ (DLM™), as such line is more particularly identified and described
in a certain Asset Purchase Agreement, dated and effective as of March 16, 2007,
by and between Cybex, eNOVA and the Principals (the “Purchase Agreement”),
including Schedule B thereto (the “DLM Product Line”); and

WHEREAS, eNOVA and its Principals intend to continue to acquire, engineer and/or
develop new eNOVA Technology and Cybex desires to receive from eNOVA and the
Principals new eNOVA Technology as developed, and eNOVA and the Principals
desire to transfer to Cybex the rights to new eNOVA Technology pursuant to the
terms of this Agreement and in fulfillment of certain commitments made by eNOVA
and the Principals under the terms of the Purchase Agreement; and

WHEREAS, it is a condition to the consummation of the transactions contemplated
by the Purchase Agreement that this Agreement be executed and delivered by
Cybex, eNOVA and the Principals.

NOW, THEREFORE, in consideration of the covenants and mutual premises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Principals, eNOVA and Cybex hereby agree as follows:



--------------------------------------------------------------------------------

1. Product Development; Consideration.

(a) Subject to the terms and provisions of this Agreement, eNOVA and the
Principals will provide Cybex, during the Term (as such term is defined
hereinafter), with continuing product design, product development, marketing and
sales concepts for eNOVA Technology as engineered and developed including
without limitation DLMTM Products (as such term is defined in the Purchase
Agreement) (collectively, the “Fulfillment Products”). The Fulfillment Products
shall include, without limitation, product design, product development,
marketing and sales concepts for new and unique fitness equipment products as
specifically agreed upon by Cybex and eNOVA from time to time pursuant to the
terms and provisions of a written product development plan (all such products
being referred to herein as “New Fulfillment Products”). The Fulfillment
Products shall also include product design, product development, marketing and
sales concepts for (i) modifications or improvements made to existing Cybex
products, (ii) fitness equipment products that replace an existing Cybex
product, or (iii) new fitness equipment products being designed or developed by
Cybex personnel (all such products being referred to herein as “Cybex
Fulfillment Products”).

(b) The design and development of all Fulfillment Products and the performance
of all other obligations to be performed by eNOVA pursuant to the terms and
provisions of this Agreement will be directly provided and performed by the
Principals. Each of the Principals hereby agrees that he will continue to be
actively employed by eNOVA on a full-time basis throughout the Term of this
Agreement.

(c) eNOVA and the Principals will meet with Cybex at such times and at such
locations as may be reasonably requested by Cybex to discuss and report on the
status of the Fulfillment Products being developed, or to be developed, by eNOVA
and/or the Principals hereunder. Cybex agrees to reimburse Principals for all
reasonable travel costs incurred by the Principals to attend any such meeting,
so long as such costs have been approved in advance in writing by Cybex.

(d) eNOVA will make such of its facilities and technology available to Cybex as
may be reasonably necessary to enable Cybex to monitor the progress of all
Fulfillment Products being developed by eNOVA and/or the Principals hereunder.

(e) For the product design, product development, marketing and sales concepts to
be provided by eNOVA and the Principals hereunder, Cybex will pay to eNOVA
during the Term an annual advance acquisition fee in the amount of Four Hundred
Thousand Dollars ($400,000.00) (the “Annual Development Fee”). The Annual
Development Fee will be payable by Cybex to eNOVA in twelve equal, monthly
installments on or before the 10th day of each calendar month.

(f) As additional compensation for the Fulfillment Products being developed by
eNOVA and the Principals hereunder, Cybex will pay to eNOVA incentive
consideration (the “Incentive Acquisition Fee”) in an amount equal to five
percent (5%) of the Net Sales Price (as such term is defined hereinafter) of all
DLM™ Products, and any New Fulfillment Products developed hereunder, which are
sold by Cybex. For purposes of this Agreement, the term “Net Sales Price” shall
mean the gross sales price, less all uncollected invoices, returns, allowances,

 

2



--------------------------------------------------------------------------------

rebates, and discounts, and less any taxes, insurance charges, or transportation
charges included on the invoice, as determined by Cybex in its reasonable
discretion. Incentive Acquisition Fees will be paid by Cybex to eNOVA quarterly,
based upon invoice date, within thirty (30) days following the end of each
calendar quarter. Each Incentive Acquisition Fee payment made by Cybex to eNOVA
hereunder shall be accompanied by the written report (the “Payment Reports”)
prepared by Cybex and certified by the Chief Financial Officer of Cybex as
accurate setting forth the total Net Sales Price received by Cybex from the sale
of DLM™ Products, and any New Fulfillment Products by Cybex during the preceding
quarter and the method of computing the Incentive Acquisition Fee. Each Payment
Report shall be deemed to be accepted by eNOVA and the Principals unless a
written notice of objection, setting forth the basis for the dispute, is
received by Cybex from eNOVA or a Principal within fifteen (15) days of eNOVA’s
receipt of the applicable Payment Report.

(g) Notwithstanding anything to the contrary set forth herein, unless otherwise
agreed to in writing by Cybex and eNOVA, no Incentive Acquisition Fee will be
payable by Cybex to eNOVA hereunder with respect to any Cybex Fulfillment
Product.

(h) Notwithstanding anything to the contrary set forth herein, Incentive
Acquisition Fees will be payable by Cybex to eNOVA hereunder on each New
Fulfillment Product and DLM™ Product for three (3) years from the date of the
first shipment of such product by Cybex to a customer, and Cybex will owe no
Incentive Compensation with respect to sales made after such three (3) year
period.

(i) Notwithstanding anything to the contrary set forth herein, the amount of any
Incentive Acquisition Fee owed by Cybex to eNOVA hereunder shall be reduced by
the aggregate amount of Annual Development Fees theretofore paid by Cybex to
eNOVA hereunder (to the extent such fees have not been previously applied as a
reduction to any other Incentive Acquisition Fee payment owed hereunder).

(j) In addition to the payment of Incentive Acquisition Fees and Annual
Development Fees, Cybex will pay eNOVA Fifteen Thousand Dollars ($15,000.00) for
each of the first two (2) Non-DLM Prototypes (as such term is defined
hereinafter in subsection 2(b)(ii)) delivered to Cybex hereunder and which
Cybex, in its sole discretion, elects to market. The maximum amount of
compensation to which eNOVA shall be entitled pursuant to this subsection
(j) shall be Thirty Thousand Dollars ($30,000.00).

(k) Cybex will reimburse eNOVA, upon receipt of documented invoices, for all
out-of-pocket expenses incurred by eNOVA and/or the Principals (such as
materials, outside vendors, etc.) in connection with the development of one
prototype for each DLM™ Product hereunder, up to a maximum amount of Three
Thousand Dollars ($3,000.00) per prototype. Cybex, eNOVA and the Principals
agree to use their best efforts, and to cooperate with one another, to minimize
the cost of all prototypes developed hereunder. It is understood and agreed by
the parties hereto that, except as expressly set forth herein, Cybex shall not
be liable in any way for any costs, expenses, taxes, or fees incurred by eNOVA
or any Principal in connection with the development of any products or the
performance of any other obligations hereunder, all of which shall be borne
exclusively by eNOVA and/or the Principals unless reimbursement is expressly
authorized in writing in advance by Cybex.

 

3



--------------------------------------------------------------------------------

(l) During the ninety (90) day period following the second (2nd) anniversary of
the Effective Date, upon written notice to eNOVA and the Principals, and the
payment by Cybex to eNOVA of a fee in the amount of One Million Four Hundred
Fifty Thousand Dollars ($1,450,000.00) (the “Termination Payment”), Cybex shall
have no obligation to make any additional payments to eNOVA or any Principal
hereunder with respect to any Annual Development Fee or any Incentive
Acquisition Fee which would otherwise become payable by Cybex under this
Agreement for any period after the second (2nd) anniversary of the Effective
Date. This Agreement, and the parties’ respective rights and obligations
hereunder, shall otherwise remain in full force and effect following the receipt
by eNOVA of the Termination Payment as provided for in subsection 2(c) below.

2. Term; Termination.

(a) The term of this Agreement will commence on the Effective Date and continue
in effect for a period of three (3) years (the “Initial Term”) unless earlier
terminated in accordance with the terms hereof. This Agreement will
automatically renew for successive one (1) year renewal terms (each, a “Renewal
Term,” and collectively along with the Initial Term, the “Term”) unless or until
a party hereto gives the other parties hereto written notice at least sixty
(60) days prior to the termination of the then-current term of its intent not to
renew.

(b) This Agreement may be terminated:

(i) By either party, to the extent permitted under applicable law, if the other
ceases to function as a going concern, becomes insolvent, makes an assignment
for the benefit of creditors, files a petition in bankruptcy, permits a petition
in bankruptcy to be filed against it and such petition is not dismissed within
sixty (60) days of filing, or admits in writing its inability to pay its debts
as they mature, or if a receiver is appointed over a substantial part of its
assets.

(ii) By either party by reason of any other material breach of this Agreement by
the other party which breach has not resulted in a reasonably acceptable plan
for remedy or cure or which breach has not been remedied or cured after at least
thirty (30) days’ written notice delivered by the aggrieved party to the other
party.

(iii) By Cybex at any time following the eighteen (18) month anniversary of the
Effective Date, upon written notice to eNOVA and the Principals, if eNOVA shall
have failed to provide Cybex, during said eighteen (18) month period, with at
least two (2) fully functional eNOVA Technology product prototypes that are not
based upon or derivative of the DLM Product Line in any manner (each such
prototype being hereinafter referred to as a “Non-DLM Prototype”) which Cybex,
in its sole discretion, shall have elected to market.

(iv) By Cybex at any time if either Principal is unable for any reason,
including without limitation death or disability, to perform his duties
hereunder for a period of more than thirty (30) consecutive days or if a
Principal is no longer actively employed on a full-time basis by eNOVA.

(c) In the event of termination of this Agreement for any reason, all rights and
obligations contained herein which by their nature should survive including,
without limitation Sections 1(e)-(h), 2, 3, 4, 6, 7, 8, and 10-17, shall so
survive, and all other rights and obligations shall terminate.

 

4



--------------------------------------------------------------------------------

3. Nature of Relationship; Exclusivity.

(a) It is understood and agreed that eNOVA and the Principals are, and at all
times during the Term shall remain, independent contractors of Cybex. At no time
shall either eNOVA or any Principal represent to any third party that it is an
agent of Cybex without Cybex’s express prior written consent in each instance.
In no event shall eNOVA or any Principal at any time have authority to make any
contracts, commitments or undertake any obligations on behalf of Cybex. Without
limiting the foregoing, eNOVA and each Principal agrees that it will not, during
or after the Term, represent to any person that it acts for or on behalf of
Cybex or make use of Cybex’s name, or advertise its relationship with Cybex,
without Cybex’s express prior written consent in each instance.

(b) Cybex may, during the Term and at any time thereafter, seek third-party
development of fitness equipment products from sources other than eNOVA or the
Principals, or may develop fitness equipment products internally using its own
development staff, without first giving eNOVA and/or any Principal an
opportunity to provide the same products hereunder; provided, however, that
Cybex may not incorporate in any such fitness equipment product any concept or
idea disclosed by eNOVA to Cybex in connection with any product developed under
this Agreement and for which United States patent protection has been obtained
unless an Incentive Acquisition Fee is paid by Cybex to eNOVA pursuant to the
terms and provisions of this Agreement.

(c) The continuing product development, product marketing and sales concepts and
related services to be provided by eNOVA and the Principals to Cybex under the
terms and provisions of this Agreement will be provided to Cybex on an exclusive
basis. Without limiting the generality of the foregoing, during the Term of this
Agreement, neither eNOVA nor any Principal, nor any of their respective
affiliates, shall directly or indirectly provide products, eNOVA Technology, or
services to, or disclose any information with respect to products or product
development projects to, any individual, company or firm engaged in any way in
the fitness industry, nor will eNOVA or any Principal, or any of their
respective affiliates, directly or indirectly attempt to manufacture, sell or
market any fitness equipment product, even if Cybex declines to sell or market
such product when presented to it under the terms of this Agreement. Any ideas,
designs, inventions, discoveries, improvements, written materials, or the like
that eNOVA or any Principal, or any of their respective affiliates, may
conceive, make, invent, produce, develop or suggest during the Term of this
Agreement relating to or useful in the fitness industry shall be the absolute
property of, and shall be promptly disclosed in writing to, Cybex.

 

5



--------------------------------------------------------------------------------

4. Intellectual Property Ownership.

(a) eNOVA and each Principal hereby irrevocably assigns to Cybex, and Cybex
shall be the exclusive owner of, all right, title and interest in and to any
ideas, designs, inventions, discoveries, improvements, written materials, or the
like that eNOVA or any Principal, or any of their respective affiliates, may
conceive, make, invent, produce, develop or suggest during the Term of this
Agreement relating to or useful in the fitness industry and all work product and
documentation produced pursuant to or in connection with this Agreement (the
“Developed Works”) including, without limitation, all eNOVA Technology and all
applicable Intellectual Property Rights (as such term is defined hereinafter)
thereto. For purposes of this Agreement, the term “Intellectual Property Rights”
shall mean any and all now known or hereafter known tangible or intangible
(i) rights associated with works of authorship throughout the universe,
including but not limited to copyrights, moral rights, and mask works,
(ii) trademark and trade name rights and similar rights, (iii) trade secret
rights, (iv) patents, designs, algorithms and other industrial property rights,
(v) all other intellectual and industrial property rights (of every kind and
nature throughout the universe and however designated), whether arising by
operation of law, contract, license or otherwise, and (vi) all registrations,
initial applications, renewals, extensions, continuations, divisions or reissues
thereof now or hereafter in force (including any rights in any of the
foregoing). All ideas, designs, inventions, discoveries, improvements, written
materials, or the like that eNOVA or any Principal, or any of their respective
affiliates, may conceive, make, invent, produce, develop or suggest relating to
or useful in the fitness industry which are incorporated into any product which
is sold and shipped by eNOVA, the Principals or any third party to an end-user
during the ten-month period following the Term of this Agreement shall
automatically be deemed to be a Developed Work for purposes of this Agreement.

(b) If eNOVA or any Principal has any rights described in Section 4(a) above
that cannot be assigned to Cybex, eNOVA and each Principal hereby waives the
enforcement of such rights, and if eNOVA or any Principal has any rights that
cannot be assigned or waived, eNOVA or such Principal, as applicable hereby
grants to Cybex a worldwide, exclusive, sublicensable (through multiple tiers),
assignable, royalty-free, perpetual, irrevocable license to such rights.

(c) eNOVA and each Principal acknowledges that there are, and may be, future
rights that Cybex may otherwise become entitled to with respect to the Developed
Works and the Intellectual Property Rights that do not yet exist, as well as new
uses, media, means and forms of exploitation throughout the universe exploiting
current or future technology yet to be developed, and eNOVA and each Principal
specifically intends the foregoing assignment of rights to Cybex to include all
such known or unknown uses, media and forms of exploitation throughout the
universe. eNOVA and each Principal must obtain the prior written consent of
Cybex before utilizing in any way any aspect or component of any Developed Work
or Intellectual Property Right for purposes other than providing eNOVA
Technology or Fulfillment Products to Cybex pursuant to this Agreement.

 

6



--------------------------------------------------------------------------------

(d) Cybex shall retain ownership of all of the intellectual property rights in
and to all information and materials it owns and supplies to eNOVA or any
Principal pursuant to this Agreement or otherwise (collectively, “Cybex
Intellectual Property”). Cybex hereby grants to eNOVA and each Principal a
non-exclusive, worldwide, non-transferable, non-sublicenseable, royalty-free
license for the Term of this Agreement to make, have made, use, sell, copy,
modify, display, distribute and perform the Cybex Intellectual Property for the
sole benefit of Cybex in connection with the performance of this Agreement.

(e) Cybex will bear the cost of all intellectual property protection of any
eNOVA Technology acquired by it.

5. Mutual Representations and Warranties. Each party hereto hereby represents
and warrants to the other parties hereto that:

(a) It has the legal power and authority to enter into this Agreement.

(b) It will abide by all applicable laws, treaties and regulations in connection
with its performance of this Agreement.

(c) Its execution and performance of this Agreement does not conflict with, or
otherwise give rise to a breach of, any duty, obligation, warranty,
representation or covenant contained in any other agreement entered into by it.

(d) It will perform its obligations hereunder in a timely, professional and
workmanlike manner.

6. Warranties.

(a) In addition to any warranties that may be required by Cybex for a particular
Developed Work produced hereunder, eNOVA and each Principal jointly and
severally represents and warrants to Cybex that:

(i) No Developed Work shall infringe the intellectual or proprietary rights of
any third party (provided, however, that neither eNOVA nor any Principal makes
any warranty with respect to any Intellectual Property Right furnished by Cybex
hereunder for incorporation into any Developed Work).

(ii) Each Developed Work will, at time of delivery to Cybex, and thereafter for
a period of twelve (12) months, be free from design defects of any kind, and
will conform to any specifications and/or any documentation pertaining to the
Developed Work delivered to or approved by Cybex.

(b) Cybex shall promptly notify eNOVA and the Principals of any breach of the
foregoing warranty in subsection (a)(ii) above. In such an event, eNOVA and the
Principals shall use good faith efforts to repair the defective Developed Work.

 

7



--------------------------------------------------------------------------------

7. Confidential Information.

(a) In connection with the performance of this Agreement, a party may disclose
to the other parties to this Agreement its confidential and/or proprietary
Information (as such term is defined hereinafter). For purposes of this
Agreement, the term “Information” shall mean all information relating to the
discloser which is marked confidential or proprietary, if in writing or, if
provided by oral communication, confirmed in writing as confidential or
proprietary within ten (10) days of its disclosure.

(b) All Information disclosed by a party shall remain the property of that
party. The recipient of Information shall keep the Information secret and
confidential, and shall not provide or otherwise make available or disclose the
Information to any third party. The recipient of Information may use the
Information solely for purposes of fulfilling its obligations under this
Agreement. The recipient of Information shall be liable to the discloser for any
breaches or violations of this Agreement by any director, officer, employee,
consultant, subcontractor, or agent of the recipient.

(c) Upon the written request of a discloser of Information, and in any case,
upon the termination of this Agreement, the recipient of such Information shall
promptly return to the discloser all tangible material (including all copies,
models and samples thereof) that discloses or relates to any of the Information.

(d) The obligations of the parties under this Section 7 shall not apply to:
(i) Information which, at the time of disclosure thereof, is in the public
domain; (ii) Information which, after disclosure, becomes a part of the public
domain by publication or otherwise, except by breach of this Agreement by the
recipient; (iii) Information which the recipient receives from a third party who
has the right to, and legally does, disclose the same to the recipient; or
(iv) Information which is required to be disclosed by judicial or administrative
process or, in the opinion of counsel, by other mandatory requirements of law.

(e) Each recipient of Information hereunder agrees that the provisions of this
Section are reasonable and necessary to protect the interests of the discloser
of Information and that the discloser’s remedies of law for a breach of any of
the provisions of this Section will be inadequate and that, in connection with
any such breach, the discloser will be entitled, in addition to any other
available remedies (whether at law or in equity), to seek temporary and
permanent injunctive relief without the necessity of proving actual damage or
immediate or irreparable harm, or of the posting of a bond. Notwithstanding the
foregoing, if a court of competent jurisdiction shall determine any of the
provisions of this Section to be unreasonable, the recipient agrees that the
court shall amend such provisions found to be unreasonable in such manner to
give them a reasonable meaning.

8. Indemnification.

(a) Each party shall indemnify and hold the other party and its affiliates, and
their respective directors, officers, employees, agents, and representatives,
from and against all

 

8



--------------------------------------------------------------------------------

claims, losses, expenses, damages, costs, and reasonable attorneys’ fees that
they, or any of them, at any time incur by reason of any actions or suits
brought against them, or any of them, by any third party or parties
(collectively, “Liabilities”) arising out of or related to (i) any unlawful
acts, negligence, or willful misconduct on the part of such party or its
officers, directors, agents, employees, or subcontractors, or (ii) the breach of
or default under any material provision of this Agreement, or misrepresentation
contained in this Agreement, by such party or its officers, directors, agents,
employees, or subcontractors.

(b) With respect to any such claim or demand by any third party, the party
seeking indemnification shall notify the party from which indemnification is
sought in writing promptly upon the assertion thereof and shall afford such
party a reasonable opportunity to defend against same.

9. Assignment. This Agreement may not be assigned by eNOVA or any Principal
without the prior written consent of Cybex, which may be withheld by Cybex in
its sole discretion. Cybex may assign its rights and obligations under this
Agreement to any affiliate of Cybex or to any entity that succeeds to a material
portion of the business or assets of Cybex.

10. Governing Law; Jurisdiction. This Agreement shall be governed and construed
in all respects by the laws of the State of New York without giving effect to
any applicable conflict of law principles. The parties hereto irrevocably
consent to the exclusive jurisdiction and venue of the courts located in the
State of New York, with respect to any dispute or matter arising out of or
related to this Agreement.

11. Notices. All notices required to be given under this Agreement shall be in
writing and shall be validly given if delivered personally or sent by registered
or certified mail, postage prepaid to the address set forth in the Purchase
Agreement (or to such other address as either party may designate by written
notice to the other).

12. Entire Agreement; Amendment. This writing contains the entire agreement of
the parties concerning the subject matter hereof. Except as otherwise set forth
herein, this Agreement may be amended only by a written instrument signed by all
parties hereto.

13. Severability. If any provision of this Agreement, or the application
thereof, shall for any reason and to any extent be determined by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
of this Agreement shall be interpreted so as best to reasonably effect the
intent of the parties. The parties further agree to replace any such invalid or
unenforceable provisions with valid and enforceable provisions designed to
achieve, to the extent possible, the business purposes and intent of such
invalid and unenforceable provisions.

14. Waiver. No waiver by a party of any of the requirements of this Agreement or
any of the rights hereunder shall be effective unless given in writing and
signed by such party and no forbearance, delay or indulgence by any party in
enforcing the provisions of this Agreement shall prejudice or restrict the
rights of that party, nor shall any waiver by any party of any of the
requirements hereof or any of its rights hereunder lease any other party from
full performance of its obligations hereunder.

 

9



--------------------------------------------------------------------------------

15. Set-off. Cybex may set-off or deduct from any monies due or to become due to
eNOVA hereunder or under the Purchase Agreement any monies due from eNOVA or any
Principal to Cybex pursuant to this Agreement or the Purchase Agreement.

16. Mediation. Any dispute arising under or in connection with this Agreement
shall be first submitted to mediation under the mediation rules of the American
Arbitration Association. If the dispute to been resolved through said mediation
process to the satisfaction of all concerned parties within thirty (30) days (or
any extension of said time period agreed to by the parties) from the date of
commencement of the mediation process, then the parties shall proceed to
arbitration pursuant to Section 17 below.

17. Arbitration. If the parties fail to resolve any dispute arising under or in
connection with this Agreement by mediation, then the dispute will be settled by
arbitration as set forth in this Section. No legal right of action may arise out
of any such dispute until arbitration has been completed. Each party, however,
will have full access to the courts to compel compliance with these arbitration
provisions, to enforce an arbitration award or to seek injunctive relief or
other non-monetary judicial relief, whether or not arbitration is available or
under way. The arbitration will take place as follows:

(a) Notice. The party demanding arbitration must give the other party a written
notice of such demand. The written notice must contain, in addition to the
demand for arbitration, a clear statement of the issue or issues to be resolved
by arbitration, an appropriate reference to the provision of the Agreement which
is involved, the relief the party requests through arbitration, and the name and
address of the arbitrator selected by the demanding party.

(b) Response. The party receiving the notice of the demand for arbitration must
provide a written response to the demand within fifteen (15) days following
receipt of the notice. The response must contain a clear statement of the
respondent’s position concerning the issue or issues in dispute and the name and
address of the arbitrator it selects as one of the arbitrators to hear the
dispute. If the party receiving the notice of demand for arbitration fails to
designate its arbitrator within the time allowed, the demanding party may apply
to the United States District Court in the district in which the demanding party
has its principal place of business, to designate the second arbitrator.

(c) Third Arbitrator. Within seven (7) days following the selection of the
second arbitrator, the two arbitrators selected in accordance with subsections
(a) and (b) above will select a third arbitrator. If they fail to do so within
that time period, either party may apply to the United States District Court in
the district in which the demanding party has its principal place of business,
to designate the third arbitrator.

(d) Arbitration Proceeding. The arbitrators will meet in principal place of
business of the demanding party within twenty (20) days after the selection of
the third arbitrator and will allow each party an opportunity to submit oral and
written evidence and argument concerning the issue in dispute. The arbitration
hearing shall be no longer than five (5) consecutive business days to be equally
divided between the parties. The three (3) arbitrators may resolve only the
question or questions submitted to arbitration and must include as part of their
consideration a full review of the Agreement and all material incorporated in
the Agreement

 

10



--------------------------------------------------------------------------------

by reference. The arbitration proceeding must be completed through the rendering
of the award within three (3) months of the selection of the arbitrators. The
timing requirements set forth herein cannot be modified unless mutually agreed
by the Parties in writing.

(e) Decision. The decision of a majority of the arbitrators will be final and
will bind the parties. The award of the arbitrators may be monetary damages
only. In no event may the arbitrators issue an award of any form of exemplary or
punitive damages. Nor may the arbitrators make any ruling, finding or award that
does not conform to the terms and conditions of this Agreement.

(f) Consent to Change. By consent of all parties to any dispute under this
Agreement, the method of selection of arbitrators, or even the arbitrators
selected, may be changed at any time.

(g) Payment of Costs. In any arbitration proceeding conducted pursuant to this
Section 17, each party will pay its own costs, witness fees, and attorneys’ fees
and the fees charged by the arbitrator it selects. The fees charged by the third
arbitrator and the costs of the proceeding shall be borne equally.

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which taken together shall constitute one
and the same document.

IN WITNESS WHEREOF, the parties have signed this Agreement and intend that it be
effective as of the date set forth above.

 

eNOVA GROUP LIMITED LIABILITY COMPANY

By:

 

/s/ Stephen M. Williams

  Stephen M. Williams, Manager

/s/ Stephen M. Williams

STEPHEN M. WILLIAMS, Principal

/s/ Roy Simonson

ROY SIMONSON, Principal CYBEX INTERNATIONAL, INC.

By:

 

/s/ John Aglialoro

  Chief Executive Officer

 

11



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF PRINCIPALS

Stephen M. Williams

Roy Simonson

 

12